Citation Nr: 1530542	
Decision Date: 07/17/15    Archive Date: 07/24/15

DOCKET NO.  12-23 566	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to an initial compensable rating for status post right foot bunionectomy with degenerative joint disease (DJD) first metatarsal.

2.  Entitlement to an initial rating in excess of 10 percent for gastroesophageal reflux disease (GERD) with diverticulosis coli.

3.  Entitlement to an initial rating in excess of 30 percent for spinocerebellar ataxia type III.

4.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU), other than his spinocerebellar ataxia type III, for the period on appeal prior to July 10, 2013.

5.  Entitlement to special monthly compensation (SMC) pursuant to 38 U.S.C.A. § 1114(s).



REPRESENTATION

Veteran represented by:	Georgia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. C. Wilson, Associate Counsel


INTRODUCTION

The Veteran had active service from December 1986 to June 1998 and from August 2001 to October 2009.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision that was issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  Jurisdiction has since been transferred to the RO in Atlanta, Georgia.  The Veteran testified before the undersigned Veterans Law Judge (VLJ) at a June 2015 videoconference hearing.

In light of the Board finding that the Veteran's service-connected spinocerebellar ataxia type III warrants a 100 percent schedular rating, the issue of entitlement to SMC at the housebound rate is before the Board.  See Buie v. Shinseki, 24 Vet. App. 242, 250 (2011); see also Bradley v. Peake, 22 Vet. App. 280 (2008)
.
This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of the Veteran's entitlement to a TDIU for the period on appeal prior to July 10, 2013, due to service-connected disabilities other than his spinocerebellar ataxia type III, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's status post right foot bunionectomy with DJD first metatarsal has resulted in symptoms such as pain that limits motion in the right big toe, swelling, and muscle spasm.

2.  For the period on appeal, the Veteran's GERD with diverticulosis coli has been productive of daily regurgitation and pyrosis, dysphagia, scapular pain, reflux, and chronic constipation.

3.  For the period on appeal, the Veteran's spinocerebellar ataxia type III has been productive of numbness and weakness of the extremities, impaired speech, impaired swallowing, impaired mobility, fatigue, diplopia, and nystagmus.

4.  For the period on appeal from July 10, 2013, the Veteran has a combined rating of at least 60 percent for benign prostatic hypertrophy, left rotator cuff tendinopathy, GERD with diverticulosis coli, and status post right foot bunionectomy with DJD first metatarsal.


CONCLUSIONS OF LAW

1.  Effective November 1, 2009, the criteria for an initial disability rating of 10 percent for status post right foot bunionectomy with DJD first metatarsal have been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.3, 4.6, 4.21, 4.59, 4.71a, Diagnostic Codes 5003 (2014).

2.  Effective November 1, 2009, the criteria for an initial disability rating of 30 percent for GERD with diverticulosis coli have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.21, 4.119, Diagnostic Codes 7319 and 7346 (2014).

3.  Effective November 1, 2009, the criteria for an initial disability rating of 100 percent for spinocerebellar ataxia type III have been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2014); 38 C.F.R. § 4.124a, Diagnostic Code 8017 (2014).

4.  The criteria for special monthly compensation at the housebound rate, effective July 10, 2013, have been met.  38 U.S.C.A. §§ 1114(s), 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.350 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

In this decision, the Board grants the Veteran's claim for entitlement to an initial 10 percent rating for his right foot disability.  At his June 2015 hearing before the undersigned Veterans Law Judge, the Veteran indicated that a 10 percent rating for this disability would satisfy his appeal.  See transcript, p. 13; see also AB v. Brown, 6 Vet. App. 35, 38 (1993).  As this represents a complete grant of the benefit sought on appeal, no discussion of VA's duty to notify and assist is necessary

The claims arise from disagreement with the initial disability ratings that were assigned following the grant of service connection.  Once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

As to VA's duty to assist, VA has associated with the claims folder records of the Veteran's private medical treatment.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2014).  Also pursuant to VA's duty to assist, VA provided examinations in July 2009 and August 2011.  38 U.S.C.A. § 5103A(d)(1); 38 C.F.R. § 3.159(c)(4)(i).
 
As acknowledged previously, the Veteran was afforded a hearing before the undersigned VLJ, during which he presented oral argument in support of his claims.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the VLJ who chairs a hearing fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.

During the hearing, the VLJ enumerated the issues on appeal, and the VLJ and the Veteran's representative solicited information regarding the elements of the claims that were lacking to substantiate the Veteran's claims for benefits.  In addition, the VLJ sought to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked or was outstanding that might substantiate the claim.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) nor has identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claims and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claims for benefits.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and that the Board can adjudicate the claims based on the current record.

The Board finds that no further notice or assistance to the Veteran is required for a fair adjudication of his claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  All necessary development has been accomplished and appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).




II.  Claims for Higher Ratings

In a February 2010 rating decision, the RO granted service connection for multiple disabilities.  In this decision, the RO granted service connection for the following: status post right foot bunionectomy with DJD first metatarsal, rated noncompensable; GERD with diverticulosis coli, rated 10 percent disabling; and spinocerebellar ataxia type III, rated 30 percent disabling.  A November 1, 2009 effective date was assigned for each disability.  In March 2010, the Veteran submitted a notice of disagreement (NOD) with the ratings assigned.

Disability ratings are determined by applying the rating criteria set forth in VA's schedule for rating disabilities and represent the average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2014).  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10 (2014).

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA compensation as well as the whole recorded history of the Veteran's disability.  38 C.F.R. §§ 4.1, 4.2 (2014); see generally Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria for that rating.  38 C.F.R. § 4.7 (2014).  Otherwise, the lower rating is assigned.  Id.  

In reviewing the evidence, the Board has considered whether separate ratings for different periods of time are warranted based on the facts, which is a practice of assigning ratings that is referred to as "staging the ratings."  See Fenderson v. West, 12 Vet. App. 119 (1999).

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of her current symptomatology that is observable to the senses.  See Layno v. Brown, 6 Vet. App. 465, 469-70 (1994) (a veteran is competent to report on that of which he or she has personal knowledge).  Additionally, the Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998).

A.  Status Post Right Foot Bunionectomy with DJD First Metatarsal

When evaluating joint disabilities rated on the basis of limitation of motion, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59 (2014); DeLuca v. Brown, 8 Vet. App. 202 (1995).  The Court has clarified that although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Schafrath, 1 Vet. App. at 592.  Instead, the Mitchell Court explained that pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance, as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing.  See 38 C.F.R. §§ 4.40, 4.45.  Functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  Thus, in evaluating the severity of a joint disability, VA must determine the overall functional impairment due to these factors.

Overall, when rating joints, painful motion is an important factor of disability.  Painful, unstable, or malaligned joints, due to healed injury, are entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59 (2014); Burton v. Shinseki, 25 Vet. App. 1 (2011).

Additionally, under 38 C.F.R. § 4.71a , Diagnostic Code 5003, degenerative arthritis established by x-ray findings is rated on the basis of limitation of motion under the appropriate diagnostic code for the specific joint or joints involved.  When there is arthritis with at least some limitation of motion, but to a degree which would be noncompensable under a limitation-of-motion code, a 10 percent rating will be assigned for each affected major joint or group of minor joints.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.

Here, in his March 2010 NOD, the Veteran reported that he has developed arthritis that causes pain and swelling and makes it difficult to withstand pressure on his right foot.  During his June 2015 Board hearing, the Veteran testified that he experiences limitation of motion in the right big toe, as he cannot "put pressure on it sometimes," and he testified that he has swelling and muscle spasms.  The Veteran also endorsed that although his right big toe has not been surgically reset, he believes that his condition is functionally equivalent to an amputation of the toe.

The report of a July 2009 VA examination documents the Veteran's report of constant right big toe pain that is exacerbated by physical activity and is relieved at rest.  At that time, he did not have pain, weakness, stiffness, swelling, or fatigue when at rest.  The report documents residual scarring and notes that the Veteran's functional impairments include pain when bearing weight on the toe.

The examiner noted that the alignment of the Achilles tendon was normal on the right, pes planus and pes cavus were not present, hammer toes were not found, Morton's metatarsalgia was not present, hallux valgus and hallux rigidus were not present, and he did not require support when wearing shoes.

The examiner noted that the Veteran has a right foot bunionectomy scar that measures 4cm x 0.1 cm and is nontender, linear, and level.  The examiner noted that there was no skin breakdown, inflammation, edema, keloid, disfigurement, or limitation of motion or function.

Based on the foregoing, the Board finds that the Veteran's consistent reports of limitation of function due to pain indicates that the Veteran is entitled to at least the minimum compensable rating for his disability-10 percent-for the period on appeal,  see Burton, 25 Vet. App. at 1, this satisfies the Veteran's appeal of this issue.  AB.  Thus, no further discussion is necessary.

B.  GERD with Diverticulosis Coli

At present, the Veteran has an initial rating of 10 percent under 38 C.F.R. § 4.114, Diagnostic Code 7346, for GERD with diverticulosis coli.

The rating criteria under Diagnostic Code 7346 are set forth as follows:

A 60 percent rating is warranted where there are symptoms of pain, vomiting, material weight loss and hematemesis or melena with moderate anemia; or other symptom combinations productive of severe impairment of health.

A 30 percent rating is warranted where there is persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain, productive of considerable impairment of health.

A 10 percent rating is warranted where there are two or more of the symptoms for the 30 percent evaluation of less severity.

Under Diagnostic Code 7319, which pertains to irritable colon syndrome (spastic colitis, mucous colitis, etc.), a 30 percent rating is warranted for severe irritable colon syndrome that is characterized by diarrhea, or alternating diarrhea and constipation, with more or less constant abdominal distress; a 10 percent rating is warranted for moderate irritable colon syndrome that is characterized by frequent episodes of bowel disturbance with abdominal distress; and a noncompensable rating is warranted for mild irritable colon syndrome that is characterized by disturbances of bowel function with occasional episodes of abdominal distress.

Notably, 38 C.F.R. § 4.114 provides that ratings under diagnostic codes 7301 to 7329, inclusive, 7331, 7342, and 7345 to 7348 inclusive will not be combined with each other.  A single evaluation will be assigned under the diagnostic code which reflects the predominant disability picture, with elevation to the next higher evaluation where the severity of the overall disability warrants such elevation.

For purposes of evaluating conditions in 38 C.F.R. § 4.114, the term "substantial weight loss" means a loss of greater than 20 percent of the individual's baseline weight, sustained for three months or longer; and the term "minor weight loss" means a weight loss of 10 to 20 percent of the individual's baseline weight, sustained for three months or longer.  38 C.F.R. § 4.112 (2014).  "Baseline weight" means the average weight for the two-year-period preceding onset of the disease.

Here, during his Board hearing, the Veteran testified that his gastrointestinal disability has been productive of pain.  He also testified that he has lost weight and experiences fatigue.  He denied vomiting blood and having bloody stool.

The report of a July 2009 VA examination documents an examiner's finding that the Veteran's GERD and diverticulosis do not affect his body weight, do not affect his general body health, and has not resulted in overall functional impairment.  His GERD is productive of intermittent dysphagia, heartburn, scapular pain, and reflux and regurgitation of stomach contents.  These symptoms occur as often as one time per month, with each occurrence lasting four hours, and his ability to perform daily functions during flare-ups is normal.  The examiner reported that the Veteran does not have epigastric pain, arm pain, hematemesis, passing of black tarry stools, nausea and vomiting, significant anemia, or malnutrition related to GERD.  Additionally, his diverticulosis is productive of chronic constipation, but is not productive of nausea and vomiting, diarrhea, alternating diarrhea and constipation, significant anemia, or malnutrition.  The Veteran did not report abdominal pain.  The examiner noted that the Veteran had an abnormal upper GI series and that findings show severe GERD.

In his March 2010 NOD, the Veteran reported that he suffers from regurgitation and heartburn on a daily basis.  In his December 2011 substantive appeal (VA Form 9), the Veteran reported that his GERD causes constant burning when he eats, even after he treats his condition with Nexium, and affects his vocal chords.

After careful review of the record, the Board finds that the evidence shows that an initial rating of 30 percent is warranted under Diagnostic Code 7346 because the evidence shows that the Veteran has experienced daily pyrosis (heartburn) and regurgitation, and his GERD has been productive of scapular pain.  In light of the absence of symptoms such as vomiting, material weight loss due to his gastrointestinal disability, hematemesis, melena, anemia, or other symptom combinations productive of severe impairment of health due to his gastrointestinal disability, the Board finds that a 60 percent rating is not warranted under Diagnostic Code 7346.

In light of the Veteran's report of chronic constipation, the Board considered the propriety of assigning a separate rating under Diagnostic Code 7319, but finds that a separate rating cannot be granted, as 38 C.F.R. § 4.114 provides that ratings under diagnostic codes 7319 and 7346 cannot be combined.  Additionally, the evidence shows that Diagnostic Code 7346 reflects the predominant disability picture.

Overall, the Board finds that an initial rating of 30 percent for GERD with diverticulosis coli is warranted and the preponderance of the evidence is against an evaluation higher than 30 percent.  There is no doubt to be resolved.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert, 1 Vet. App. at 49.

C.  Spinocerebellar Ataxia Type III

Currently, the Veteran's spinocerebellar ataxia type III is rated by analogy to multiple sclerosis.  Under Diagnostic Code 8018, a minimum rating of 30 percent is warranted for multiple sclerosis.  To warrant a rating in excess of 30 percent, the disorder must be rated on its residuals.  With some exceptions, disability from neurological conditions and convulsive disorders and their residuals may be rated from 10 to 100 percent in proportion to the impairment of motor, sensory, or mental function.  Manifestations include psychotic symptoms, complete partial loss of use of one or more extremities, speech disturbances, impairment of vision, disturbances of gait, tremors, visceral manifestations, etc., referring to the appropriate bodily system of the schedule.  Partial loss of use of one or more extremities from neurological lesions is rated by comparison with the mild, moderate, severe, or complete paralysis of peripheral nerves.  38 C.F.R. § 4.124a (2014).

Here, in his March 2010 NOD and December 2011 substantive appeal, the Veteran reported that his spinocerebellar ataxia causes him to fall often and has been productive of dizziness, muscle weakness, impaired speech, impaired ability to write, an inability to walk normally, and improper function of his hands.  During his June 2015 hearing, the Veteran testified that his spinocerebellar ataxia has resulted in an inability to walk without a walker, an inability to write, constant double vision, occasional numbness and tingling in his legs, weakness and loss of sensation in his arms and legs, constant fatigue, difficulty swallowing, and difficulty speaking due to muscle control issues.  The Veteran denied having problems sleeping due to restless legs and denied problems with his short-term and long-term memory.

The report of a July 2009 VA examination, which is set forth in an August 2009 VA examination report, reflects that the examiner reported that the Veteran's condition is manifested by balance problems, difficulty with muscle control, and difficulty with speech.  During the examination, the Veteran reported weakness, fatigue, and dizziness as often as twenty-five times per day, and denied having a seizure disorder, headaches, urinary incontinence, fecal leakage, and stroke.

The examiner noted that the Veteran walked with an ataxic gait, which was described as slow, deliberate, unsteady, and almost shuffling, with a wide stance.  At that time, the Veteran used walls or furniture for support.

Additionally, the examiner reported that the Veteran's lower and upper extremity motor and sensory functions were within normal limits, peripheral nerve involvement was not evident during examination of the lower extremities, and the Veteran did not have a residual vision problem.  The Board notes here that the Veteran had a normal eye examination during the previous month.

The July 2009 examiner concluded that the subjective factors of the Veteran's condition include ataxia, incoordination, memory problems, and difficulty writing.

In August 2011, VA provided another examination during which an examiner noted that the Veteran's neurological condition was worsening progressively.  Upon screening, the Veteran demonstrated vision problems-saccadic pursuit and nystagmus in all directions of gaze.  The following impairments were reported: speech problems (dysarthria), balance or incoordination problems, swallowing difficulty without aspiration associated with dysphagia, severe gait ataxia that limits walking, and decreased manual dexterity.  The examiner noted cerebellar atrophy and that the Veteran walked without prosthetic aids, but that his gait was becoming progressively ataxic and he was no longer able to function at work.  The examiner also reported difficulty dressing and bathing, and that the Veteran was not able to drive any longer.  With regard to the Veteran's speech problem, the examiner reported that the Veteran was able to be understood half or more of the time, but not always.  The Veteran's motor and sensory examinations were normal.

Non-VA treatment records dated August 2007 to October 2014 document progressive worsening of the Veteran's symptoms.

In March 2014 and June 2014, the Veteran's non-VA neurologist documented intermittent diplopia; nystagmus on lateral gaze, bilaterally; mild upgaze nystagmus; and mild bifacial weakness.  The neurologist also noted that the Veteran could not perform the Romberg test at that time and that the Veteran's occasionally impaired swallowing leads to aspiration.

After careful review of the evidence, the Board finds that an initial 100 percent rating is warranted for spinocerebellar ataxia type III under Diagnostic Code 8017, which directs VA to assign a rating of 100 percent for amyotrophic lateral sclerosis (ALS).  In this case, in light of the Veteran's severe symptoms and the progressive nature of his condition, the Board finds it appropriate to rate the Veteran's spinocerebellar ataxia type III to by analogy to ALS.

D.  Additional Considerations

In this decision, the Board also grants entitlement to SMC at the housebound rate, effective July 10, 2013.  

SMC is payable where the Veteran has a single service-connected disability rated as 100 percent and (1) has additional service-connected disability or disabilities independently ratable at 60 percent, separate and distinct from the 100 percent service-connected disability and involving different anatomical segments or bodily systems, or (2) is permanently housebound by reason of service-connected disability or disabilities.  This requirement is met when the Veteran is substantially confined as a direct result of service-connected disabilities to his or her dwelling and the immediate premises or, if institutionalized, to the ward or clinical areas and it is reasonably certain that the disability or disabilities and resultant confinement will continue throughout his or her lifetime.  38 U.S.C.A. § 1114(s); 38 C.F.R. § 3.350(i).

Subsection 1114(s) requires that a disabled Veteran whose disability level is determined by the ratings schedule must have at least one disability that is rated at 100 percent in order to qualify for the special monthly compensation provided by that statute.  Under the law, subsection 1114(s) benefits are not available to a Veteran whose 100 percent disability rating is based on multiple disabilities, none of which is rated at 100 percent disabling.  Here, the Veteran has a 100 percent rating for spinocerebellar ataxia type III for the entire period on appeal and, from July 10, 2013, he has additional service-connected disabilities (i.e., benign prostatic hypertrophy, left rotator cuff tendinopathy, GERD with diverticulosis coli, and status post right foot bunionectomy with DJD first metatarsal) that have a combined rating of 60 percent.  Thus, the criteria for SMC at the housebound rate were met as of July 10, 2013, and in light of the Court's decisions in Bradley v. Peake, 22 Vet. App. 280, 294 (2008) and in Buie v. Shinseki, 24 Vet. App. 242, 250 (2011), entitlement to SMC at the housebound rate under 38 U.S.C.A. § 1114(s) is granted, effective July 10, 2013.


ORDER

Effective November 1, 2009, subject to the law and regulations governing payment of monetary benefits, an initial rating of 10 percent for status post right foot bunionectomy with DJD first metatarsal is granted.

Effective November 1, 2009, the subject to the law and regulations governing payment of monetary benefits, an initial rating of 30 percent for GERD with diverticulosis coli is granted.

Effective November 1, 2009, subject to the law and regulations governing payment of monetary benefits, an initial evaluation of 100 percent is granted for spinocerebellar ataxia type III.

Subject to the law and regulations governing payment of monetary benefits, entitlement to special monthly compensation at the housebound rate under 38 U.S.C.A. § 1114(s) is granted, effective July 10, 2013.


REMAND

The Court has held that a claim for a TDIU exists as part of a claim for an increase.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Thus, in light of the Veteran's reports that he has not been able to work during the period on appeal due to his service-connected disabilities, the Board remands to the RO the issue of his entitlement to a TDIU for the period on appeal prior to July 10, 2013, without regard to his spinocerebellar ataxia type III.  The Board declines to remand this issue with regard to the entire period on appeal, as the Board's grant of SMC at the housebound rate under 38 U.S.C.A. § 1114(s) from July 10, 2013, renders moot the issue of the Veteran's entitlement to a TDIU during that period.  See Buie, 24 Vet. App. at 250; Bradley, 22 Vet. App. at 294; DVA Sum. Op. Gen. Counsel Prec., 75 Fed. Reg. 11229 -04 (Mar. 10, 2010) (withdrawing VAOPGCPREC 6-99, 64 Fed. Reg. 52375 (1999)).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Notify the Veteran that he may submit statements from himself and others who have first-hand knowledge as to the impact that his service-connected disabilities have had on his ability to work during the relevant period.
 
2.  After conducting any development deemed necessary, 
adjudicate the Veteran's entitlement to a TDIU prior to July 10, 2013 for disability other than his spinocerebellar ataxia type III, for which he is receiving a 100 percent schedular rating.  If the benefits sought on appeal are not granted, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate opportunity for the Veteran to respond.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


